As filed with the Securities and Exchange Commission on May 20, 2011 Securities Act Registration No. 033-47044 Investment Company Act Registration No. 811-06628 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 25 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 26 [ X ] THE YACKTMAN FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 6300 Bridgepoint Parkway, Building One, Suite 320 Austin, Texas (Address of Principal Executive Offices) (Zip Code) (512) 767-6700 (Registrant’s Telephone Number, Including Area Code) Copy to: Donald A. Yacktman Richard L. Teigen Yacktman Asset Management Co. Foley & Lardner LLP 6300 Bridgepoint Parkway, Building One, Suite 320 777 East Wisconsin Avenue Austin, Texas78730 Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b). [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 25 to The Yacktman Funds, Inc. (the “Company”) Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Company’s PEANo.24 on FormN-1A filed April29,2011.This PEANo.25 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.24 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amended Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Austin and State of Texas on the17th day of May, 2011. THE YACKTMAN FUNDS, INC. (Registrant) By:/s/Donald A. Yacktman Donald A. Yacktman, President Pursuant to the requirements of the Securities Act of 1933, this Amended Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Name Title Date /s/Donald A. Yacktman President and Treasurer May 17, 2011 Donald A. Yacktman (Principal Executive, Financial and Accounting Officer) and a Director /s/Bruce B. Bingham Director May 16, 2011 Bruce B. Bingham /s/Albert J. Malwitz Director May 20, 2011 Albert J. Malwitz /s/George J. Stevenson III Director May 20, 2011 George J. Stevenson III Signature Page EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
